Filed 7/29/21 P. v. Ibe CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,                                     A159571
 v.
 ANDANNA IBE,                                                            (Alameda County
           Defendant and Appellant.                                      Super. Ct. No. 17-CR-012133B)


         A jury convicted appellant Andanna Ibe of conspiracy to commit
murder and attempted murder of a woman and her 11-month-old child. Ibe
argues on appeal that the trial court erred by denying her motion to suppress
a statement made in a post-arrest interview. She claims the statement was
obtained in violation of her rights under Miranda v. Arizona (1966) 384 U.S.
436 (Miranda). We reject the claim and affirm.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
         A. The Shooting
         On April 17, 2017, Asala Odom had agreed to meet Marcel Brooks, the
father of her 11-month-old son, at a McDonald’s restaurant. Odom texted
Brooks when she arrived. As she was waiting at a table, Odom heard a
“really loud pop, and a flashing.” Odom looked up to see a woman running
out of the restaurant and a bullet hole in the window next to her.
Surveillance video from the McDonald’s showed someone walking toward


                                                               1
Odom’s table, pulling a gun from a purse, firing a single shot, and then
exiting the restaurant.
      Brooks was located the next morning at a motel with Ibe. Both were
arrested.
      B. The Post-Arrest Interview
      Ibe was interviewed by two detectives after her arrest. One of the
detectives read the Miranda admonishment to Ibe and asked her, “Do you
understand these rights?” She responded, “Yeah.” Ibe provided various
details regarding her relationship with Brooks and told the detectives that
Brooks had relationships with two other “baby mamas” besides her. The
detective told Ibe that there was a “fourth woman” who Brooks had identified
as his girlfriend. When the detective began questioning Ibe as to what had
happened the day before, she invoked her right to counsel. The detectives left
the room.
      About an hour and 40 minutes later, the detectives walked Brooks over
to the interrogation room where Ibe was waiting. While in the doorway, one
of the detectives asked Brooks: “Is this who had the gun yesterday?” Brooks
responded: “Yes.”
      About eight minutes later, one of the detectives returned to the
interrogation room and stated to Ibe: “Almost done ma’am, I need your
shoes, if you wouldn’t mind putting them in here. And have they told you
what your charges are?” Ibe responded: “Can you close the door and talk
please, I’m very, very confused.” The detective stated: “Well, unfortunately,
you asked for an attorney, so if you want to talk we can, but you’re going to
have to waive that right.” Ibe then asked if Brooks had waived his right, but
the detective responded that he could not speak to Ibe unless she waived her
right. Ibe stated: “[F]ine, let’s do it.” When the detective asked if she



                                       2
wanted to think about it, Ibe responded: “No, let’s do it, because some things
don’t make sense.” The detective left the room with her shoes.
      About five minutes later, both detectives returned. The Miranda
admonishment was read for the second time and when asked if she
understood those rights, Ibe responded: “Yes, I do.” One of the detectives
then asked Ibe if she wanted to “waive [her] right to have an attorney
present” and talk to them “without an attorney?” Ibe responded: “Yeah.”
      When Ibe began by expressing confusion about the “fourth baby
mama,” a detective disclosed the name of the woman that Brooks had
provided. Ibe then admitted that she had driven with Brooks to the
McDonald’s and fired the shot. She stated the shooting had been planned for
a while, and that Brooks had wanted her to kill Odom’s 11-month-old child
because Odom was “using the baby to try to kill him and try to take away his
life and, um, threatening our son’s life too.” Ibe also described a previous
attempt to execute Brooks’ plan: a few weeks before the shooting, Ibe had
tried to run Odom over with her car while Odom was crossing the street and
carrying her child, but Odom had jumped out of the way.
      C. Ibe’s Trial Testimony
      Ibe testified at trial that she went to the McDonald’s to “size up the
competition” and scare Odom “to just only want to have a coparenting
relationship with [Brooks] and nothing more.” Ibe testified that she had
pointed the gun towards the window; she had no intention to kill anyone and
had not discussed it with Brooks. As to the previous encounter with Odom in
her car, Ibe testified that she went to see Odom and her car served when she
was not paying attention, but she claimed she was not trying to hit Odom or
her child.




                                       3
      D. Procedural History
      Ibe was charged by amended information with conspiracy to commit
premeditated murder of Odom and her child (Pen. Code §§ 182, subd.(a)(1),
187, subd. (a));1 two counts of attempted premeditated murder of Odom’s
child (§§ 187, subd. (a), 664, subd. (a)); and attempted murder of Odom
(§§ 187, subd. (a), 664, subd. (a)) with two firearm enhancements (§§ 12022.5,
subd. (a), 12022.53, subd. (b)).
      Before trial, Ibe moved to suppress her post-arrest interview statement.
At the hearing on the motion, one of the interviewing detectives testified that
during the interview Ibe had appeared alert, orientated, and of sound mind.
The detective testified that Brooks had identified Ibe as the shooter during
his own interrogation, but the detectives had asked Brooks to identify her in
person for “thoroughness of investigation” and because Ibe had worn a mask
during the shooting. The detective also testified that attempting to make co-
arrestees believe that one had somehow incriminated the other was a “tool” of
the interrogation process. The detective testified that asking suspects, such
as Ibe, if they knew what they were being charged with was a “common
practice.” The interrogation was recorded by video, and the recordings were
admitted into evidence.
      The trial court denied the motion. Finding the detective to be credible,
it concluded that Brooks’ “brief dispassionate and factual” doorway
identification and the detective’s “routine” inquiry as to Ibe’s knowledge of
the charges did not constitute an interrogation. The trial court also
concluded that the second waiver was valid, after noting that Ibe appeared
“very calm” and “very articulate” during the interrogation.




      1   All further statutory references are to the Penal Code.

                                         4
      The jury found Ibe guilty as charged on all four counts, and found the
firearm allegations true. The trial court sentenced Ibe to 25 years to life in
prison for conspiracy to commit premeditated murder, and stayed the
sentences on the remaining counts and enhancements.
                                II. DISCUSSION
      Miranda held that to protect the federal constitutional right against
self-incrimination, “any person who is suspected or accused of a crime and
who has been taken into custody or otherwise restrained may not be
interrogated by the police unless he [or she] first knowingly and intelligently
waives his [or her] right to silence, to the presence of an attorney, and to
appointed counsel if indigent.” (People v. Ray (1996) 13 Cal.4th 313, 336.)
When the accused has invoked his or her right to counsel, a valid waiver of
that right cannot be established unless the accused initiates further
communication with the police. (Oregon v. Bradshaw (1983) 462 U.S. 1039,
1044 (Bradshaw).) “Statements obtained in violation of Miranda are not
admissible to prove the accused’s guilt in a criminal prosecution.” (Ray,
supra, 13 Cal.4th at p. 336.) In reviewing Miranda claims, we accept the
trial court’s resolution of disputed facts and evaluations of credibility if
supported by substantial evidence (People v. Enraca (2012) 53 Cal.4th 735,
753), “ ‘but we independently decide whether the challenged statements were
obtained in violation of Miranda.’ ” (People v. Gonzales (2012) 54 Cal.4th
1234, 1269 (Gonzales).)
      Here, Ibe argues that her post-arrest interview statement should have
been suppressed for three reasons: (1) the detectives improperly reinitiated
the interrogation after Ibe invoked her right to counsel; (2) a valid waiver
cannot be established because Ibe did not initiate further communication
with the detective after the invocation; and (3) Ibe’s second waiver, obtained



                                         5
after she told the detective she wanted to talk, was not “knowingly,
intelligently, and voluntarily” made. We are not persuaded.
      A. The Detectives Did Not Reinitiate the Interrogation
      Ibe first argues that her statement was inadmissible because the
detectives improperly reinitiated the interrogation after she invoked her right
to counsel. Specifically, she contends that the doorway identification by
Brooks and the question to Ibe about whether she had been advised of the
charges against her constituted interrogation.
      “Miranda safeguards come into play whenever a person in custody is
subjected to either express questioning or its functional equivalent. That is
to say, the term ‘interrogation’ under Miranda refers not only to express
questioning, but also to any words or actions on the part of the police (other
than those normally attendant to arrest and custody) that the police should
know are reasonably likely to elicit an incriminating response from the
suspect.” (Rhode Island v. Innis (1980) 446 U.S. 291, 300–301 (Innis).) “The
latter portion of this definition focuses primarily upon the perceptions of the
suspect, rather than the intent of the police.” (Id. at p. 301.) In Innis, a
suspect showed police officers the location of a gun after overhearing their
conversation that there was a nearby school for handicapped children and a
child might get hurt if he or she found the gun. (Id. at p. 295.) The United
States Supreme Court concluded that the suspect was not interrogated
within the meaning of Miranda, as the conversation was “nothing more than
a dialogue between the two officers to which no response from the respondent
was invited.” (Id. at p. 302.)
      We conclude that the doorway identification here similarly did not
constitute an interrogation because no response from Ibe was invited. (Innis,
supra, 446 U.S. at p. 302.) Indeed, the detectives did not even give Ibe an



                                        6
opportunity to respond: they left as soon as Brooks identified her as the
woman with the gun. (See Shedelbower v. Estelle (9th Cir. 1989) 885 F.2d
570, 574 [explaining that where officers left suspect after he insisted he
wanted to talk, “it hardly seems reasonable that the police were eliciting a
response from [the suspect]; otherwise, they would have stayed and listened
to him confess right then”].) Ibe’s reliance on People v. Fioritto (1968) 68
Cal.2d 714 is misplaced. In that case, officers confronted the 19-year-old
defendant with two of his accomplices who had confessed and implicated the
defendant. (Id. at pp. 717, 720.) One of the accomplices had a heated
argument with the defendant over a small loan. (Ibid.) The defendant was
then asked if he wanted to sign a waiver and confess. (Ibid.) Nothing of the
sort occurred here. The doorway identification by Brooks of Ibe was brief and
discrete, and Ibe was not asked or given an opportunity to respond.
      As to the detective’s question whether Ibe had been informed of her
charges, it was a simple booking inquiry “normally attendant to arrest and
custody.” (Innis, supra, 446 U.S. at p. 301.) The detective testified that
asking the question was a “common practice” when booking a suspect, and
the trial court found the detective to be credible. The video recording
supports that finding: the detective reentered the room, telling Ibe that they
were “[a]lmost done” and needed to collect her shoes before asking her the
question. Given this context, the inquiry is reasonably viewed as part of the
routine custodial process.
      Neither the doorway identification nor the inquiry regarding the
charges constituted an “interrogation” under Miranda.




                                        7
      B. Ibe Initiated Further Communication with the Detectives
      Ibe argues that she did not waive her right to counsel by further
communicating with the detectives because she “only wanted to know whom
Brooks had named as his girlfriend.” We disagree.
      In Bradshaw, the United States Supreme Court concluded that a
defendant’s statements were admissible where he invoked his right to
counsel and later asked a police officer, “ ‘Well, what is going to happen to me
now?’ ” (Bradshaw, supra, 462 U.S. at pp. 1041–1042.) Contrasting this
question with a routine custodial request for a drink of water or to use the
telephone, Bradshaw reasoned: “Although ambiguous, the respondent’s
question in this case as to what was going to happen to him evinced a
willingness and a desire for a generalized discussion about the investigation;
it was not merely a necessary inquiry arising out of the incidents of the
custodial relationship. It could reasonably have been interpreted by the
officer as relating generally to the investigation.” (Id. at pp. 1045–1046.)
      So too here. Ibe initiated further communication with the detective by
asking him to close the door and talk with her. Her request did not relate to
“routine incidents of the custodial relationship,” but instead “evinced a
willingness and a desire for a generalized discussion about the investigation.”
(Bradshaw, supra, 462 U.S. at pp. 1045–1046.) The detective apparently
understood the request as such because he immediately reminded Ibe that
she had earlier invoked her right to counsel and entered into further
discussions only after re-reading the Miranda advisement and ensuring that
she wanted to waive her right to counsel.




                                        8
      C. Ibe’s Second Waiver Was Valid
      Ibe argues that even if she did reinitiate the conversation, her second
waiver was not “knowingly, intelligently, and voluntarily” made. Again, we
disagree.
      “ ‘In determining the validity of a Miranda waiver, courts look to
whether it was free from coercion or deception, and whether it was “ ‘made
with a full awareness of both the nature of the right being abandoned and the
consequences of the decision to abandon it.’ ” ’ ” (Gonzales, supra, 54 Cal.4th
at p. 1269.) The prosecution bears the burden to establish waiver by a
preponderance of the evidence. (Berghuis v. Thompkins (2010) 560 U.S. 370,
383–384.) The ultimate question is “whether the Miranda waiver was
knowing and intelligent under the totality of the circumstances surrounding
the interrogation” (People v. Cruz (2008) 44 Cal.4th 636, 668), “ ‘keeping in
mind the particular background, experience[,] and conduct of the accused.’ ”
(Gonzales, supra, 54 Cal.4th at p. 1269.)
      Here, Ibe argues that there was no valid waiver because the detectives
“taunted [her] with Brooks’ infidelity and repudiation of her” and provoked
an emotional reaction from her to waive her rights. Ibe provides no authority
to support her argument, which is further belied by the record. In the video
recording of the interrogation, Ibe appears coherent and calm throughout.
Moreover, the record shows that Ibe chose to waive her Miranda rights with
a full understanding of their nature and the consequences of abandoning
them. When Ibe expressed her desire to waive, the detective asked if she
would like an opportunity to think about it and then left the room for several
minutes. After reading the Miranda advisement for the second time, Ibe
stated that she understood those rights. The detective then explicitly asked
Ibe whether she wanted to waive those rights and talk. Ibe responded:



                                       9
“Yeah.” The prosecution met its burden to establish Ibe’s valid waiver by a
preponderance of the evidence. (Berghuis v. Thompkins, supra, 560 U.S. at
pp. 383–384.)
     The trial court did not err in denying Ibe’s motion to suppress her post-
arrest interview statement.
                                 DISPOSITION
     The judgment is affirmed.




                                     10
                                 _________________________
                                 Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




People v. Ibe A159571



                            11